Title: To Thomas Jefferson from John Thornton Kirkland, 1 December 1821
From: Kirkland, John Thornton
To: Jefferson, Thomas


Sir,
Harvard University, Cambridge, Mass.
1 Dec. 1821.
The Corporation of this University desire to unite with other Institutions in presenting to Congress the Memorial, of which a printed copy is herewith sent. They have authorized me to subscribe it officially, to transmit it to the several Colleges, Academies, and literary Societies, and to request their concurrence by the signatures of their respective principals. If you shall approve the measure, we hope you will be able to act upon it in such season that the Memorial may be offered in the present session of Congress, before the Tariff shall be settled;—and that if a meeting of the body of the Directors or Trustees of your Institution cannot be had in time, you may be authorized by the executive Government or standing Committee of your Corporation to give your name. If you shall think proper to join in the application, you are requested to signify it to me by mail, by returning to me the Memorial with your signature, or by giving me permission to affix your name to the copy which shall be sent to Congress. When a sufficient number of names shall have been collected, I propose to transmit the document, with the names annexed, to one of our Representatives, to be by him presented to the National Legislature. The facts stated in the Memorial have been ascertained by the diligent inquiry of one of our Professors at the Custom-House in Boston, and by information from booksellers in the principal cities where books are imported. Should you approve the design, we beg leave further to suggest to you the expediency of writing on the subject to members of Congress from your State.I am, Sir, respectfully, Your obedient servant,John T KirklandPresident of Harvard University.